DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-13 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to near-eye display.
Applicant uniquely claimed a distinct feature in the independent claim 8, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “wherein the first accommodation range comprises a first plurality of different depths at which one or more objects in the lightfield frame are perceived by the user as in focus; determine, at a second time, a second pose of the user's eye relative to the display panel using the eye tracking component, the second pose different than the first pose; and adjust the first accommodation range of the lenslet array to a second accommodation range based on the second pose of the user's eye and present the integral lightfield frame for display using the lenslet array, the second accommodation range comprising a second plurality of different depths different than the first plurality of different depths at which the one or more objects in the lightfield frame are perceived by the user as in focus.” 
The closest prior art found was LAPSTUN et al. (US 2014/0292620 A1), hereinafter referred to as LAPSTUN and HUA (US 2017/0102545 Al) hereinafter referred to as HUA.
LAPSTUN pertains to  high-fidelity light field displays, cameras, and two-way displays (LAPSTUN, ¶ [0002]). HUA is directed to generally to a wearable 3D augmented reality display, and more particularly, but not exclusively, to a wearable 3D augmented reality display comprising 3D integral imaging (InI) optics with optional variable focus and/or object recognition (HUA, ¶ [0003]). Both, LAPSTUN and Hua, disclose many of the limitations of the claims. However, LAPSTUN and HUA, either, singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Independent claim 21 recites features similar to the features discussed above. Therefore, the independent claims are allowable for analogous reasons.
Dependent claims 9-13 and 22-26 are allowed for the reasons concerning the independent claims.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625. The examiner can normally be reached Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/Primary Examiner, Art Unit 2486